Citation Nr: 0917085	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a low back 
condition.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for a right hand 
condition.  

5.  Entitlement to service connection for a right wrist 
condition.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from October 1979 to March 
1980, plus subsequent unverified service in the National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The issues concerning service connection for a low back 
condition and right hand and wrist conditions are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence does not show that the appellant 
currently has a disorder manifested by headaches.  

2.  The medical evidence does not show that the appellant 
currently has a hearing loss disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
headaches.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

2.  The criteria are not met for service connection for 
hearing loss.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Headaches

The service treatment records are silent for any mention of 
headaches.  At the time of a quadrennial service department 
examination in March 1992, the appellant denied a history of 
frequent or severe headaches and the examiner did not record 
any pertinent abnormal clinical findings or diagnosis.  

Post-service treatment records dated from 1999 make no 
reference to complaints of headaches, nor do they contain a 
diagnosis of any disorder manifested by headaches.  

At his hearing, the appellant described an incident that 
occurred during National Guard annual training in which a 
hand grenade exploded near him; he stated that he had 
headaches for a couple days afterward, but that they stopped.  
He was unclear as to the date of the incident.  But he did 
testify that he had continued to experience headaches.  

Although the appellant has testified as to an event during 
his National Guard annual training that caused him to have 
headaches that have continued to this day, the event was not 
documented.  Moreover, there is no medical evidence showing 
that he has ever complained of headaches or that a disorder 
manifest by headaches has ever been diagnosed or even 
considered.  

The law concerning service connection requires that the 
claimant have the disorder for which service connection is 
sought.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no 
evidence, other than the Veteran's own assertions, that he 
currently has any disorder manifested by headaches.  

Therefore, in the absence of medical evidence that the 
appellant currently has a disorder manifested by headaches, 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The service treatment records are silent for any mention of 
hearing loss.  At the time a quadrennial examination in March 
1992, the appellant denied a history of hearing loss.  On 
audiological evaluation during that examination, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
10
0
0
10
25
Left
20
0
0
10
10

The post-service treatment records do not reflect complaints 
of hearing loss and do not contain a diagnosis of hearing 
loss.  

At his hearing, the appellant described an incident that 
occurred during a National Guard annual training in which a 
hand grenade exploded near him; he stated that he was 
"hearin' bells" for a couple of days afterward.  He was 
unclear as to the date of the incident.  The appellant 
indicated generally that he could not hear as well.  

Although the appellant has indicated that he currently has 
hearing loss, there is no medical evidence documenting such 
hearing loss.  More importantly, however, there is no medical 
evidence that he has ever had a hearing loss disability - in 
particular, during service or within one year after his 
separation from active service.  See 38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Significantly, the most recent service department audiometric 
evaluation in March 1992 shows that the appellant's hearing 
did not meet the criteria for a hearing loss disability as 
set forth in 38 C.F.R. § 3.385.  

Therefore, in the absence of medical evidence that the 
appellant currently has a hearing loss disability, service 
connection must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a February 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board notes that the required notice was provided before 
the adverse decision in April 2005.  Although the appellant 
has the right to content-complying notice and proper 
subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, including at a hearing.  
Also, in March 2006, the RO notified the appellant of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claims and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, private 
treatment records, including records obtained from the Social 
Security Administration, covering the entire period of the 
appeal have been received.  The Board observes that the RO 
made several attempts to obtain additional service treatment 
records during the appellant's National Guard service.  No 
additional service treatment records could be located.  As a 
result of those negative searches, the RO has certified that 
all efforts to obtain the needed military information have 
been exhausted and that further attempts would be futile.  
Accordingly, the Board finds that no further development 
action is necessary.  


ORDER

Service connection for headaches is denied.  

Service connection for hearing loss is denied.  


REMAND

The Board observes that the appellant's service treatment 
records document several visits in July 1991 for evaluation 
of complaints of low back pain.  Although the Quadrennial 
Examination report in May 1992 reflects the appellant's 
denial of a history of recurrent back pain, he testified at 
his hearing that the back pain that occurred after the 
incident he had described as having occurred in 1989 never 
went away.  Further, an examination report dated in January 
2008 and obtained from the Social Security Administration 
notes his complaint that he had had lower back pain since an 
in-service injury which had grown progressively worse in the 
previous three years.  While that examiner did not assign a 
diagnosis, lumbosacral spine x-rays in November 2007 
reportedly showed minimal proliferative changes at L5 and 
minimal disc space narrowing at L5-S1.  


The notation of a back disorder in service, along with the 
appellant's report of continuity of symptomatology and 
documentation of an apparent current lumbosacral spine 
disorder, triggers VA's duty to obtain a medical opinion 
regarding the possible nexus between his current back 
disorder and service.  See 38 C.F.R. § 3.159(c)(4) (2008).  

Further, considering the discovery of an old non-union of a 
right scaphoid fracture in May 1999 and the fact that back 
complaints were noted during service around the time of the 
incident that the appellant reported during his hearing, the 
Board finds his hearing testimony as to the occurrence of the 
coincident right wrist injury during service to be credible.  
Accordingly, an opinion is also needed regarding the possible 
nexus between the right wrist condition that was first noted 
after service and the reported injury during service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an 
examination of his back and right wrist 
and hand.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examiner's 
report should set forth in detail all 
current symptoms, pertinent clinical 
findings, and diagnoses.  Ask the 
examiner to provide the following 
opinions: a) is it at least as likely not 
(i.e., 50 percent probability or greater) 
that any current back disorder is related 
to the complaints and findings noted in 
service, and b) is it at least as likely 
not (i.e., 50 percent probability or 
greater) that the non-union of a prior 
fracture of the right scaphoid that was 
first noted after service resulted from 
the in-service injury reported by the 
appellant.  All opinions should be 
supported by adequate rationale.  If the 
examiner is unable to provide either 
opinion without resort to speculation, 
he/she should provide rationale for that 
conclusion.  

2.  After the requested development has 
been completed, readjudicate the 
appellant's claims for service connection 
for a low back condition and for right 
hand and wrist disorders.  If any benefit 
sought is not granted to his 
satisfaction, furnish the appellant and 
his representative, if any, with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


